Citation Nr: 1749735	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bladder cancer status post transurethral resection of bladder tumor (TURBT) from July 1, 2010 to December 7, 2011, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to September 1966. This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board granted service connection for bladder cancer in a September 2011 decision. In a November 2011 rating decision effectuating the Board decision, the RO assigned a 100 percent evaluation, effective from April 30, 2009 to June 30, 2010, and a noncompensable evaluation thereafter, based on completion of treatment and pending VA examination. In a December 2011 rating decision, the RO increased the post-treatment evaluation to 10 percent, effective from July 1, 2010; the Veteran expressed disagreement with this evaluation.  

In an August 2012 rating decision, the RO increased the post-treatment evaluation to 20 percent prior to December 8, 2011, and 40 percent thereafter. This decision constitutes a partial grant of the benefits sought on appeal. Thus the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In a July 2013 rating decision, the RO granted service connection for Peyronie's disease with erectile dysfunction associated with the service-connected bladder cancer status post TURBT, as well as special monthly compensation based on loss of use of a creative organ.  The issue was certified to the Board for adjudication, however, a hearing request is pending, thus it is not ready for Board review.  

In March 2015, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.
A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). A March 2016 rating decision denied entitlement to TDIU and the Veteran has not expressed disagreement with the March 2016 rating decision concerning TDIU, and thus that issue is not currently before the Board.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes a May 2013 Board hearing transcript. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

Remand is required to obtain a current VA examination. Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016); Snuffer v. Gober, 10 Vet. App. 400 (1997). The most recent VA examination was in 2013, over four years prior. In an April 2017 brief, the Veteran's attorney asserted that the Veteran's condition has worsened and that the Veteran has not been afforded a recent oncology examination to evaluate whether he has active cancer manifestations. Thus, remand is necessary to assess the current severity of the Veteran's bladder cancer status post TURBT. 


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

 2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of the Veteran's service-connected bladder cancer status post transurethral resection of bladder tumor. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




